 ACE LETTERSERVICE CO.581Ace Letter Service Co.andInternationalPrintingPressmen and Assistants'Unionof North America,AFL-CIO,Petitioner.Case 12-RC-3649December 30, 1970DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election, approved by the Acting RegionalDirector for Region 12 on August 12, 1970, anelection by secret ballot was conducted on August 28,1970, under the direction and supervision of theActing Regional Director, among the employees inthe stipulated unit. At the conclusion of the electionthe parties were furnished with a tally of ballots whichshowed that of approximately 22 eligible voters, 22cast ballots, of which 10 were for, and 12 against,Petitioner.Thereafter,Petitioner filed timely objections toconduct affecting the results of the election. TheRegional Director conducted an investigation and onOctober 2, 1970, issued and served on the parties hisReport on Objections and Recommendations to theBoard. In his Report the Regional Director recom-mended that the objections be overruled and thatcertification of results of election issue. Thereafter,Petitioner filed exceptions to the Regional Director'sReport.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The following employees of the Employer, asstipulated by the parties, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Allpressmen,apprenticepressmen, assistantpressmen, feeder operators, cameramen, cutters,1National Labor Relations Board Statements of Procedure,Series 8, asamended,Sec.101.19(2)and(4);and Rules and Regulations Sec.I02.69(a)-(c).strippers, plate makers and veritypists employedby the Employer at its Miami, Florida, plant,excluding all office clerical employees and supervi-sors as defined in the Act.5.Petitioner filed two separate objections whichtheRegional Director found lacked merit, and herecommended that the objections be overruled. As toObjection 1, we find that Petitioner's exceptions donot raise substantial or material issues of fact or lawwhich would warrant reversing the Regional Direc-tor's findings, conclusions, and recommendations,and Objection 1 is accordingly overruled.In Objection 2 Petitioner alleged that the Employerdenied five employees the right to vote by denyingthem access to the plant premises where the polls werelocated. The reason given to Petitioner was that themen had been terminated for lack of work. Petitionercontended in its objection that the men were laid offand should have been permitted to vote challengedballots.The Regional Director found that the disputedemployees' names were not on the eligibility listfurnished by the Employer, that the Employer did notallow the employees on its premises, but thatPetitioner had presented no evidence to show that themen were on layoffstatus asitcontended, andtherefore the objection lacked merit.We do not agree.The Board's challenge procedure generally guaran-teesthe right to every individual who asserts otherthan a totally frivolous claim to employee status toappear at the polls and cast a ballot, even though hisname may not appear on the eligibility list. TheEmployer erroneously assumed that its exclusion ofthese persons was proper because it believed that theywere not entitled to vote. The issue of whether anemployee is on layoff or has in fact been terminated isclearly one of those kindsof issueswhich is to bedetermined by the Board upon the employer'schallenge to their ballots.' The Employer, by usurpingthe Board's authority to make that determination,interfered with our orderly election processes.2 Whilewe are reluctant to set aside an election in the absenceof evidence demonstrating that the effect of suchinterference had a provable prejudicial effect, wenevertheless consider that the interference here wassufficiently irregular as to require that we sustain thisobjection of Petitioner, set aside the election results,and direct a new election.ORDERIt ishereby orderedthat the electionpreviously2NeuhoffBrothers Packers,Inc.v.N.L.R.B.,362 F.2d 611, 613-614(C.A. 5), enfg.154 NLRB 438.Rehearing denied November 16, 1966,rehearing denieden bancOctober 17, 1967, cert. denied 386 U.S. 956.187 NLRB No. 79 582DECISIONSOF NATIONALLABOR RELATIONS BOARDconducted herein on August 28,1970, be, and itherebyis, set aside.3 In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.,156 NLRB 1236;N.L.R.B. v. Wyman-Gordon Co.,394 U.S.759.Accordingly, it is herebydirected that an election eligibility list,containing the names and addresses of all the eligible voters, must be filed[DirectionofSecond Election3 omitted frompublication.]by the Employerwith the Regional Director for Region 12 within 7 daysafter the date of issuance of the Notice of Second Election by the RegionalDirector.The Regional Director shall make the list available to all partiesto the election.No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.